

116 HR 5362 IH: Spittlebug Act
U.S. House of Representatives
2019-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5362IN THE HOUSE OF REPRESENTATIVESDecember 9, 2019Ms. Gabbard (for herself and Mr. Case) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food, Agriculture, Conservation, and Trade Act of 1990 to authorize spittlebug
			 research and extension grants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Spittlebug Act. 2.Spittlebug research and extension (a)In GeneralSection 1672(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(d)) is amended by adding at the end the following new paragraph:
				
 (21)Spittlebug research and extensionResearch and extension grants may be made under this section for the purposes of— (A)developing and disseminating science-based tools and treatments to combat the spittlebug (Cercopoidea); and
 (B)establishing an areawide integrated pest management program in areas affected by, or areas at risk of being affected by, the spittlebug..
 (b)Technical AmendmentSection 1672(d)(9)(B) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(d)(9)(B)) is amended by striking the comma after at risk of and inserting a comma after being affected by.
			